DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant's arguments regarding the U.S.C. 112(b) rejections, filed 04/13/2022 have been fully considered but they are not persuasive. The Applicant has amended the claim to disclose that the sensors are arranged horizontally in a direction vertical to a long side of a watch band of the wrist watch. However, this is still unclear. The Examiner suggests amended the claim to state that the sensors are arranged in a straight line on the back of the watch case, perpendicular to the watch band (based on Par. 0037 of the Applicants specification and Fig 3). 
The Applicant next argues that Choi does not disclose the controller each time chooses merely one chosen pulse signal from the sensors, and obtains a peak time of the chosen pulse signal. They argue that the controller of Choi can only trigger one sensor to pick one signal at a time. The Examiner notes though that the current claim language only requires the controller to choose a pulse signal from either of the sensors and obtain a peak time of the chosen signal. This is disclosed by Choi in Par. 0078-0082 and Fig 3 where it is clear that the controller is gathering a peak time of a chosen pulse signal. 
Finally, the Applicant argues that the art of Choi does not disclose the sensors arranged in a horizontal direction vertical to the watch band because the electrodes are all connected to the same amplifier therefore it only counts as one sensor. The Examiner respectfully disagrees. Par. 0006, 0025-0027 explicitly states that there is more than one sensor. 
Applicant’s arguments, filed 04/13/2022, with respect to the rejection(s) of claim(s) 1-12 U.S.C. 103, regarding the sensors being piezoelectric sensors, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Perez (US 20170366213 A1).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to claim 1, “set on the wrist watch faced to user's skin and arranged horizontally in a direction vertical to a long side of a watch band of the wrist watch” is still not clear since the terms “horizontal” and “vertical” are relative to the orientation of the watch and band. For examination purposes, the Examiner is interpreting this as the sensor are arranged in a straight line on the backside of the watch case, perpendicular to the watch band (Par. 0037 of Applicants specification and Fig 3).
	Claims 2-12 are rejected by virtue of their dependency. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 103 as being obvious over Matichuk (US 20180301224 A1) in view of Choi (US 20140257129 A1) and in further view of Perez (US 20170366213 A1).
	In regards to claim 1, Matichuk discloses a pulse detection module, provided on a wrist watch, the pulse detection module being characterized (Abstract discloses a wearable device on the wrist, i.e. a watch, with pulse detection) by comprising: 
	a plurality of sensors (Par. 0093 discloses the device has a plurality of sensors [110]) and
	a controller linked to the sensors (Fig 2 discloses a processor [142], i.e. controller, linked to the sensors [110]),  
	and the controller obtains the user's pulse signals through the sensors (Par. 0093 discloses the pulse light sensor [110] obtains the pulse). 
	Matichuk does not disclose wherein the sensors are set on the wrist watch faced to users skin and arranged horizontally in a direction vertical to a watch band OR wherein the controller chooses one signal from the sensors OR wherein the sensors are identical piezoelectric sensors.
	However, in the same field of endeavor, Choi discloses a wearable device for monitoring various signals of the user (Abstract) such as pulse wherein the sensors can be arranged to face the wrist and horizontally in a direction vertical to the watch band (based on Examiners interpretation of the claim language [see 112(b) rejection above], Figure 2 shows identical sensors 211-213 arranged in a straight line on the back of the watch case) and wherein the controller chooses a signal from the sensors (Par. 0071 and Fig 3) for the purpose of better analyzing signal data.  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Matichuk and modified them by having the watch wherein the sensors are arranged horizontally in a direction vertical to the watch band and wherein the controller chooses a pulse signal from the sensors, as taught and suggested by Choi, for the purpose of better analyzing pulse data.
	However, the combined teachings do not disclose wherein the sensors are identical piezoelectric sensors. However, in the same field of endeavor, Perez discloses a watch for measuring pulse of the user (Par. 0022 and 0081) wherein the watch can comprise identical sensors (Par. 0036) and these sensors can be piezoelectric sensors (Par. 0023) in order to detect mechanical vibrations (e.g., associated with the user's body) and output a proportional electrical signal. 
	 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Matichuk and Choi and modified them by having the watch comprise identical piezoelectric sensors, as taught and suggested by Perez, in order to detect mechanical vibrations (e.g., associated with the user's body) and output a proportional electrical signal.
	In regards to claim 3, the combined teachings of Matichuk, Choi, and Perez discloses the pulse detection module of claim 1, wherein the controller is connected to each of the sensors in order to obtain the pulse signals received by each sensor (Matichuk: Fig 2 shows the processor, i.e. controller, connected to the sensors and Par. 0096 discloses the processor comprises a memory which stores data from the sensors), and chooses the suitable wave peaks or valleys from the pulse signals as the correct pulse signals (Applicant states that the “correct” pulse wave peaks OR valleys gathered from the pulse signals are used for providing accuracy to the blood pressure calculation [Par. 0038 of Applicant]. Par. 0108-1010 of Matichuk discloses there is a pulse wave analysis wherein the pulse signal from the PPG sensor is analyzed and pulse wave characteristics are chosen including wave peaks so that having this data will increase the accuracy and reliability of the blood pressure calculation, i.e. perform the same function as the Applicant’s claim). 
4.	Claims 4, 6-7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marichuk, Choi, Perez and in further view of Keel (US 20090281399 A1). 
	In regards to claim 4, Marichuk discloses a use-as-you-need blood pressure measurement device (Abstract discloses a wearable device on the wrist of a user with a blood pressure measurer) comprising: 
	a watch case assembly and a watch band attached to the watch case assembly (Fig 1 shows the watch case assembly is [106] and the band is [104]), wherein the watch case assembly comprises: 
	an electrocardiographic detection module provided on the watch case assembly to obtain a user's electrocardiographic signals (Fig 1 shows ECG sensors [112] placed on the watch case [106] and Fig. 2 shows the ECG module [145]);
	a pulse detection module provided on the watch case assembly and comprising a plurality of sensors provided on a backside of the watch case assembly in order to obtain the user's pulse signals (Fig 1 shows the plurality of sensors [110] and Par. 0093 discloses that the light sensor [110] comprises two sensors; Figure 1 also shows they are on the backside of the watch, i.e. touch the skin. Par. 0093 discloses the pulse light sensor [110] obtains the pulse); 
and a controller for obtaining the user's electrocardiographic signals through the electrocardiographic detection module (Fig 2 discloses a processor [142], i.e. controller, linked to the ECG module). 
Matichuk does not disclose wherein the sensors are set on the wrist watch faced to users skin and arranged horizontally in a direction vertical to a watch band OR wherein the controller chooses one signal from the sensors OR wherein the sensors are identical piezoelectric sensors.
However, in the same field of endeavor, Choi discloses a wearable device for monitoring various signals of the user (Abstract) such as pulse wherein the sensors can be arranged to face the wrist and horizontally in a direction vertical to the watch band (based on Examiners interpretation of the claim language [see 112(b) rejection above], Figure 2 shows identical sensors 211-213 arranged in a straight line on the back of the watch case) and wherein the controller chooses a signal from the sensors (Par. 0071 and Fig 3) for the purpose of better analyzing signal data.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Matichuk and modified them by having the watch wherein the sensors are arranged horizontally in a direction vertical to the watch band and wherein the controller chooses a pulse signal from the sensors, as taught and suggested by Choi, for the purpose of better analyzing pulse data.
However, the combined teachings do not disclose wherein the sensors are identical piezoelectric sensors. However, in the same field of endeavor, Perez discloses a watch for measuring blood pressure of the user (Par. 0022 and 0080) wherein the watch can comprise identical sensors (Par. 0036) and these sensors can be piezoelectric sensors (Par. 0023) in order to detect mechanical vibrations (e.g., associated with the user's body) and output a proportional electrical signal. 
 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Matichuk and Choi and modified them by having the watch comprise identical piezoelectric sensors, as taught and suggested by Perez, in order to detect mechanical vibrations (e.g., associated with the user's body) and output a proportional electrical signal.
The combination of Marichuk, Choi, and Perez does not disclose where mean arterial pressure (MAP) is calculated based on pulse and ECG data. 
	However, in the same field of endeavor, Keel does disclose a monitoring device that is capable of calculating MAP based on pulse and ECG (Par. 0016 discloses using pulse arrival time determined from an ECG signal to derive MAP) for the purpose of measuring the user’s arterial pressure. 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the combined teachings of Marichuk, Perez, and Choi and modified them by having the device capable of calculating MAP based on pulse and ECG data, as taught and suggested by Keel, for the purpose of measuring the user’s arterial pressure (Par. 0016 of Keel).  
	In regards to claim 6, the combined teachings of Marichuk, Choi, Perez and Keel as applied to claim 4 above discloses the use-as-you-need blood pressure measurement device of claim 4, wherein the controller is connected to each of the sensors in order to obtain the pulse signals received by each sensor (Marichuk: Fig 2 shows the processor, i.e. controller, connected to the sensors and Par. 0096 discloses the processor comprises a memory which stores data from the sensors), and chooses the suitable wave peaks or valleys from the pulse signals as the correct pulse signals (Marichuk: Par. 0108 discloses there is a pulse wave analysis). 
	In regards to claim 7, the combined teachings of Marichuk, Choi, Perez and Keel as applied to claim 4 above discloses the use-as-you-need blood pressure measurement device of claim 4 wherein the electrocardiographic detection module includes a first electrode and a second electrode (Marichuk: Par. 0085 discloses the ECG module is connected to the ECG electrodes [112] and 0085 discloses there are two electrodes);
	the first electrode is provided on the side of the watch case assembly that is adjacent to a user's limb on which the use-as-you-need blood pressure measurement device is worn, the objective being for the first electrode to lie on the user's skin during use (Marichuk: Par. 0085 discloses one of the ECG electrodes is placed on the anterior of the wrist, i.e. is in contact with the skin), 
	and the second electrode is also provided on the watch case assembly in order to be touched by a limb of the user that is on the opposite side of the body (Marichuk: Par. 0085 discloses there is one ECG electrode that is on the side of the watch and can be touched by a person’s finger, i.e. limb on the opposite side of the body); 
	and, a user's electrocardiographic signals are derived from the variation of electric potential between the first electrode and the second electrode (Marichuk: Par. 0085 discloses the reading is based on the touching of the second electrode and the first one placed on the skin). 
	In regards to claim 12, the combined teachings of Marichuk, Choi, Perez and Keel as applied to claim 7 above discloses the use-as-you-need blood pressure measurement device of claim 7, wherein the second electrode is provided on the watch face of the watch case assembly, so a user wearing the use-as-you-need blood pressure measurement device on one wrist can press at the second electrode with a finger of the opposite hand (Marichuk: Par 0085 discloses there is one ECG electrode that is on the side of the watch and can be touched by a person’s finger, i.e. limb on the opposite side of the body). 
	Marichuk does not explicitly disclose the electrode being on the watch face. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to move the electrode to the watch face rather than the side of the watch since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. The art of Marichuk with its configuration accomplishes the same function and therefore changing the location of a part to achieve the same function would appear to be a matter of obvious design choice. 
5.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marichuk Choi, Perez, and Keel as applied to claim 4 above and in further view of Rothkopf (US 20160378071 A1). 
	The combined teachings of Marichuk, Choi, Perez, and Keel as applied to claim 4 discloses the use-as-you-need blood pressure measurement device of claim 7, except for wherein the electrocardiographic detection module comprises a grounding electrode provided on a side of the watch case assembly that is adjacent to the user's limb in order for the grounding electrode to lie on a surface of the user's limb and the controller is connected to the grounding electrode and uses an electric potential of the grounding electrode as a reference electric potential.
	However, in the same field of endeavor, Rothkopf discloses a similar wearable device wherein the electrocardiographic detection module comprises a grounding electrode provided on a side of the watch case assembly that is adjacent to the user's limb in order for the grounding electrode to lie on a surface of the user's limb (Par. 0183 discloses the wearable device that comprises a ground electrode [1502 Fig 15A] placed on the side of the watch) for the purpose of having ground that can be formed when an object, such as finger, is in proximity to or touching the electrode, 
and the controller is connected to the grounding electrode and uses an electric potential of the grounding electrode as a reference electric potential (Par. 0183 also discloses the ground electrode can be coupled to the circuit, i.e. controller) for the purpose of grounding the device. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Marichuk, Choi, Takahashi and Keel as applied to claim 7 and modified them by having the device further comprising a grounding electrode, as taught and suggested by Rothkopf, for the purpose of having ground that can be formed when an object, such as finger, is in proximity to or touching the electrode (Par. 0183 of Rothkopf). 
6.	Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marichuk, Choi, Perez, and Keel as applied to claim 4 above and in further view of McCombie (US 20160143546 A1). 
	In regards to both claim 9 and 10, the combined teachings of Marichuk, Choi, Takahashi and Keel as applied to claim 4 above disclose the use-as-you-need blood pressure Perez device of claim 4, except for wherein mean arterial pressure is obtained by the following equation (I) of claim 9: 

    PNG
    media_image1.png
    42
    450
    media_image1.png
    Greyscale

and equation (II) of claim 10:

    PNG
    media_image2.png
    43
    463
    media_image2.png
    Greyscale

	However, in the same field of endeavor, McCombie discloses methods of calculating mean arterial pressure (MAP) wherein the equation for MAP uses pulse arrival time and path length derived from the ECG (See Par. 0016 of McCombie). Although this exact equation is not disclosed by McCombie, this equation could be re-grouped to solve for MAP which would appear to have a ration of PAT to path length multiplied by some “constants” or other values.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the combined teachings of Marichuk, Choi, Perez, and Keel as applied to claim 4 and modified them by having a formula to calculate MAP, as taught and suggested by McCombie, for the purpose of calculating mean arterial pressure (Par. 0016 of McCombie). 7.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marichuk, Choi, Perez and Keel as applied to claim 4 above and in further view of Venkatraman (US 20140316305 A1). 
	The combined teachings of Marichuk, Choi, Perez and Keel as applied to claim 4 discloses the use-as-you-need blood pressure measurement device of claim 4, wherein there is a display device (Par. 0004 of Marichuk discloses there bring a display in connection with the processor [0007] to display data). However, the combined teachings do not disclose wherein the display device is provided on the watch face of the watch case assembly and is connected to the controller in order to display a user's physiological data. 
	However, in the same field of endeavor, Venkatraman does disclose a similar wearable device wherein the display device is provided on the watch face of the watch case assembly and is connected to the controller in order to display a user's physiological data (Fig 9 shows the wearable device that has ECG electrodes has a display on the watch face that displays physiological data such as HR) for the purpose of displaying the users physiological data in real time. 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the combined teachings of Marichuk, Choi, Perez and Keel as applied to claim 4 and modified them by having the device comprise wherein the display device is provided on the watch face of the watch case assembly and is connected to the controller in order to display a user's physiological data, as taught and suggested by Venkatraman for the purpose of displaying the users physiological data in real time (Par. 0108-0109 of Venkatraman). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SKYLAR LINDSEY CHRISTIANSON whose telephone number is (571)272-0533.  The examiner can normally be reached on Monday-Friday, 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SKYLAR CHRISTIANSON/Examiner, Art Unit 3792                                                                                                                                                                                                        
/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        16 June 2022